                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                               8:18CR184

      vs.
                                                                 ORDER
RODNEY WILLIAMS,

                       Defendant.


      This matter is before the Court on the Court’s own motion.          The Bureau of

Prisons has requested an extension of the defendant’s self-surrender date due to the

COVID-19 pandemic.


      IT IS ORDERED:


      1. The Bureau of Prison’s request to extend the self-surrender date is granted;

      2. The Defendant shall report no later than 2:00 p.m. on Monday, June 1, 2020
         to the place designated by the U.S. Bureau of Prisons; and

      3. The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for

            this district.

      Dated this 16th day of March 2020.

                                                BY THE COURT:

                                                s/ Laurie Smith Camp
                                                Sr. United States District Judge
